Citation Nr: 0125953	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION
The veteran had active service from March 13, 1972, to April 
24, 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's request to 
reopen a claim for basic eligibility for VA improved 
disability pension benefits.  In June 2001, the veteran 
testified at a videoconference hearing before the undersigned 
Member of the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R.  3.159 effective November 
9, 2000, in view of the new statutory changes. See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  

In the instant case, the notification mandates of VCAA appear 
amply satisfied as the veteran was notified of the criteria 
for establishing entitlement to basic eligibility for 
nonservice connected disability pension.   However, because 
there is an inextricably intertwined issue that remains to be 
addressed by the RO, further action is needed to satisfy VA's 
duty to assist the veteran. 

38 U.S.C.A. § 1520 (West 1991 and Supp. 2001) states, in 
pertinent part, that a veteran meets the requirement for 
pension benefits where such veteran served in the active, 
military service (1) for 90 days or more during a period of 
war or (2) during a period of war and was discharged or 
released from such service for a service-connected 
disability.

There is no dispute that the veteran did not have 90 days or 
more of wartime service.  His verified service extended for 
42 days.  At this point, he does not have an adjudicated 
service connected disability; so the second above-listed 
method of establishing basic eligibility to pension benefits 
also is not satisfied.  However, in his August 2000 notice of 
disagreement, the veteran asserts that he was discharged for 
mental ineptitude and that service connection should be 
granted for a psychiatric disability.  If service connection 
for a psychiatric disability were to be established, the 
veteran would meet the second listed criteria for 
establishing entitlement to the benefit sought.  

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the United 
States Court of Appeals for Veterans Claims stated that, when 
two issues are "inextricably intertwined," a decision on one 
issue would have a significant impact on a claim for the 
second issue.  Here the matter of basic eligibility to VA 
pension benefits cannot be fully addressed prior to a final 
determination on the veteran's claim for service connection 
for a psychiatric disability. 

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should adjudicate the 
veteran's claim for entitlement to 
service connection for a psychiatric 
disability.  If that claim is not 
granted, he should be advised of the need 
to submit a notice of disagreement in 
order to initiate an appeal with respect 
to this issue. 

2.  After there is a final decision on 
the claim of service connection for a 
psychiatric disability, the RO must 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for basic eligibility for 
VA pension benefits in light of the 
decision on the claim of service 
connection for a psychiatric disorder.  
The RO must ensure that any further 
mandated notification or development 
action, including under VCAA and 
implementing regulations is accomplished.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran unless he is notified.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

